Citation Nr: 1530572	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  13-27 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for lumbar degenerative disc disease and lumbar stenosis L3-L4, claimed as a back condition.   

2.  Entitlement to service connection for a cervical strain, claimed as a neck disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in March 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  In September 1986, the RO denied the Veteran's service connection claim for a back disability.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the September 1986 decision is neither cumulative nor redundant of the evidence of record at the time of the September 1986 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  The Veteran's current back disability (degenerative disc disease and lumbar stenosis L3-L4) began during service.

4.  The Veteran's cervical strain is due to service.

5.  The Veteran's bilateral knee disability is due to service. 

6.  The Veteran does not have left ear hearing loss as defined by 38 C.F.R. §§ 3.385.

7.  The Veteran's right ear hearing loss was caused by excessive noise exposure during service.   

8.  The Veteran's tinnitus was caused by excessive noise exposure during service.   


CONCLUSIONS OF LAW

1.  The September 1986 RO rating decision, which denied the Veteran's service connection claim for a back disability is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the September 1986 RO rating decision is new and material; accordingly, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for an award of service connection for degenerative disc disease and lumbar stenosis L3-L4 have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for an award of service connection for a cervical strain have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for an award of service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

6.  The criteria for an award of service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

7.  The criteria for an award of service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

8.  The criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In April 2009 and September 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in September 2009, April 2013, and November 2013.  The duties to notify and to assist have been met.  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

In the present case, the Board observes that the RO furnished the appellant with adequate notice letters in April 2009 and September 2010.  They set forth the criteria for entitlement to the benefit sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the notices constituted adequate notice to the appellant.   

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the Veteran's hearing, the undersigned identified the issues and sought information as to treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

New and Material Evidence

The Board notes that despite the determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

In this case, the claim was originally denied in a September 1986 rating decision that was not appealed.   In  October 2009 the request to reopen the claim was denied.  The Veteran did not appeal the issue in question; however, within a year from the October 2009 rating decision new and material evidence was added to the record, such that the claim never became final.  38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Thus, the claim on appeal arose from a March 2009 communication.  

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim for service connection for a back disability was denied by way of a September 1986 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The evidence on record at the time of the September 1986 denial consisted of the service treatment records and an August 1986 VA examination.  The service treatment records included a December 1982 enlistment examination that yielded normal findings with regard to the Veteran's back (VBMS, 3/12/14 STRs, p.14).  A handwritten note dated August 1983 was added to the enlistment examination report.  It stated that the Veteran had minor back spasms approximately two months ago, and that he now had full range of motion.  The service treatment records also reflect treatment of low back pain in November and December of 1985 (VBMS, 3/12/14 STRs, pgs. 9-12).  The injury was sustained while playing football.  The Veteran's May 1986 separation examination yielded normal objective findings; but the examiner noted that the Veteran complained of low back pain that existed prior to service (VBMS, 3/12/14 STRs, pgs. 6-7).

The August 1986 VA examination report included handwritten notes from the Veteran in which he stated that he injured his back in May 1983 (prior to service) and that he was diagnosed with torn ligaments and a severe muscle strain.  He stated that after entering service, he had on and off back pain for the next two years.  He stated that in February 1986, while still on active duty, he was injured during physical fitness.  He stated that he was prescribed Fedelene and was told that he had torn ligaments and muscles in his lower back.  He stated that he continued to have severe muscle pain in his lower back.  Upon examination, the examiner found no evidence of swelling or muscle spasms, and normal range of motion.  X-rays revealed that the lumbar spine, vertebral body heads, and disc spaces were normal.  There was no evidence of spondylolisthesis.  The examiner found all normal findings of the lower back.

The Veteran's claim was denied on the basis that he had a low back disability that preexisted service and had not been aggravated by service.   

Evidence received since the September 1986 rating decision includes several medical opinions, including those of Dr. M.A. and Dr. M.C.B.  These doctors have opined that the Veteran's low back disability is likely related to service. 

The Board notes that the Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the medical opinions of Dr. M.A. and Dr. M.C.B. meet the low threshold of 38 C.F.R. § 3.156(a) and are new and material evidence to reopen the Veteran's claim, because they indicate that a current low back disability might be related to service.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, tinnitus, and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Lumbar spine, cervical spine, knees

At the Veteran's March 2015 Board hearing, he testified that the he sustained two injuries during service.  The first involved a low altitude parachute jump.  There were high winds and the Veteran was sucked out of the plane.  He stated that risers raked across his neck, and that he sustained bruises (like "road rash").  He reported a rough, violent landing in which his feet hit the ground, then his rear end, and then his back.  He stated that this occurred in approximately 1985.  

The second incident that the Veteran reported was being tackled during a flag football game.  He testified that he could hardly get back up.  This also occurred in November 1985.  

The Veteran testified that when his original claim was decided in September 1986, the RO determined that his back disability was a pre-existing condition.  He testified that he entered the Army under a delayed entry program.  He underwent an entrance examination in December 1982, and everything was fine.  However, when he showed up for active duty in August 1983, he was asked if anything had changed regarding his health.  The Veteran stated that that he had experienced a minor muscle spasm.  He was re-examined at that time and was found to have full range of motion and determined him fit for duty.  

Service treatment records reflect that the Veteran sought treatment for low back pain in November and December 1985 for an injury that occurred while playing football.  He was assessed with low back pain (ligaments) (VBMS, STRs, pgs. 8-12).  The May 1986 separation examination yielded normal findings with respect to the spine, lower extremities, and musculoskeletal system (VBMS, STRs, pgs. 5-6). 

The Veteran underwent a VA examination in August 1986.  He stated that he injured his back in 1983, and that he was diagnosed with torn ligaments and a severe muscle strain.  He reported that he had minor back pain off and on for the next two years.  He stated that in February 1986 (while still on active duty), he was injured during physical fitness.  He was once again told that he had torn ligaments and muscles in his back.  His complaints at the time of the examination included severe muscle pain in his low back.  Pain also occurred when he sat for a long period of time, or did any lifting or squatting.  He also reported back stiffness every morning when he woke up.  

Upon examination, he was able to achieve 90 degrees of forward flexion, 35 degrees of extension, 40 degrees of lateral flexion, and 35 degrees of rotation.  There was no evidence of swelling or muscle spasms.  He was diagnosed with normal findings in the lower back.  

Mission Memorial Hospital reports reflect that the Veteran was in a motor vehicle accident in May 1992.  He stated that he was going fairly fast and was hit.  He complained of pain in the lower neck, upper back, and lower back (VBMS, 1/24/05, p. 47).  The records also reflect that in September 1992, he fell approximately one story off of his roof.  He sustained unstable fractures of his back at T6-7-8 (VBMS, 1/24/05, p. 14).  He underwent a posterior thoracic spinal fusion T2 through T12 with TSRH spinal instrumentation and posterior lateral onlay autograft and allograft (VBMS, 1/24/05, p. 3).

Records from the Brooks Chiropractic Clinic dated March 2004 reflect that the Veteran sought treatment for pain on both sides of his low back, buttocks, and right hip area.  He stated that the pain had been present for one week.  He also mentioned that he was in a major accident in 1992, in which he sustained fractures at T6, T7, and T8.  (VBMS, 3/24/04).  

A November 2004 treatment report noted pain to the Veteran's neck and low back.  The examiner noted the 1992 injury in which the Veteran fell 20 feet off of a roof (VBMS, 1/14/05, p. 18).

A January 2005 physical therapy initial evaluation report reflects that the Veteran's cervical spine and knee range of motion findings were within normal limits. (VBMS, 1/14/05, p.74).

A February 2005 treatment report from Family Practice Medical Center also noted the Veteran's severe back injury in 1992.  The past medical history stated that there were no other accidents, illnesses, injuries, or hospital stays (VBMS, 1/14/05, p. 111).  

An April 2005 treatment report from Gulf Coast Orthopedic Specialists reflects that the Veteran had "chronic back problems since spinal cord injury in 1992."  (VBMS, 4/16/09, p. 12).  

The Veteran underwent a VA examination in September 2009.  The examiner reviewed the claims file in conjunction with the examination.  With regard to the cervical spine, the Veteran was unable to relate a specific time of origin.  He thought that cervical spine symptoms began approximately two years after discharge from service (the examination report stated 1998; but the Board notes that two years following discharge would be 1988).  Likewise for the Veteran's knees, he did not relate them directly to service, and put an onset date of symptoms approximately 1988.  Following an examination, the examiner diagnosed a cervical strain, chronic with no significant functional disability.  The examiner opined that it was less likely than not related to his active duty military service.  He also found the Veteran's left knee to be normal.  He stated that complaints of stiffness are secondary to thoracic spine injury and unrelated to active duty military service.  He diagnosed right knee contractures and spasticity secondary to thoracic spinal cord injury.  He opined that this was unrelated to active duty military service.  Finally, he diagnosed upper thoracic spine fracture with surgical correction and partially recovered thoracic cord injury including lower extremity weakness sensory deficiency and spasticity.  He opined that thoracic spinal injury was unrelated to active duty military service.  

The Veteran submitted a September 2010 correspondence from Dr. J.B.R.  He stated that he is retired and that records more than 10 years old have been destroyed.  However, he remembered treating the Veteran in the 1980s and 1990s for musculoskeletal problems principally involving his back and neck.  Dr. J.B.R. was unable to provide any additional specific information (VBMS, 10/5/10, p. 5).  

The Veteran underwent another VA examination in October 2010.  The examiner reviewed the claims file in conjunction with the examination.  After examining the Veteran, reviewing the claims file, and accurately summarizing the evidence,
the examiner diagnosed the Veteran with lumbar degenerative disc disease and moderate lumbar spinal stenosis L3-L4 with moderate functional limitation.  He opined that it was not caused by or related to service.  He noted that the service treatment records were silent for the disability, and that it was most likely caused by post service 1992 back injury.  He noted that pre-service minor back spasms resolved without residuals.  He also noted that in-service ligamentous low back pain resolved without residuals.  He pointed out that there was lack of chronicity and continuity of care for 20 years.  Finally, he diagnosed thoracic spinal cord injury with fractures of T6, T7, and T8, status post Herrington rod placement and fusion with residual Brown Sequard syndrome (lower extremity weakness and
spasticity).  The examiner stated that the disability resulted in severe functional limitation; but it occurred post service in 1992.  

The Veteran submitted an October 2010 correspondence from Dr. M.C.B.  In it, he stated that since March 2004, he had treated the Veteran for pain in his low back, neck, and both knees.  He stated that he reviewed statements from Dr. J.B.R. and from the Veteran's family, as well as the August 1983 VA examination report.  Dr. M.C.B. opined, based on these statements and reports and the Veteran's current medical findings, that the Veteran's low back, neck, and bilateral knee disabilities are more likely than not related to military service.  Dr. M.C.B. explained that the Veteran was a paratrooper, and the compressive shock that would have been distributed to his knees and spine especially the low back and neck would most likely accelerate and aggravate the degenerative changes that may have
been present before the multiple compressive traumas of paratrooper landings.  He further stated that to the best of his knowledge, the equipment that was available to paratroopers in the 1970s and 1980s was not near as sophisticated as the equipment available today, so the landings experienced by the paratroopers of that time would have a much greater compressive and damaging effect to the joints because of the harder landings that were experienced at that time.

The Veteran also submitted a March 2011 correspondence from Dr. M.A., who stated that he treated the Veteran for neck and back pain with muscle relaxers, pain medicine, and rest.  He stated that he reviewed the statements made by Drs. J.B.R. and M.C.B.; lay statements provided by the Veteran and others; and the Veteran's December 1982 enlistment examination.  He noted that there were no abnormalities and full range of motion in December 1982.  He stated that the Veteran showed him evidence of treatment for lower back pain while on active duty, and Dr. J.B.R.'s letter affirming that he treated the Veteran prior to his spinal fracture in 1992.  Dr. M.A. concluded that the Veteran's current lower back and neck problems are either a result of his duties while on active duty in the US Army as a paratrooper, or at the very least any condition that may not have been evident at the time of his December 1982 examination was permanently aggravated by his service in the US Army as a paratrooper.  (VBMS, 3/23/11).      

The Veteran underwent VA examinations in April 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he was a paratrooper with 15 jumps while on active duty.  Post service, he became a newspaper publisher and later became a deckhand fishing charter boat captain.  He reported that he stopped working in 2003 due to his back.  He stated that he has been diagnosed with neck osteoarthritis, bulging disc in L4-5, and arthritis in both knees left more than right.  

The Veteran reported that he injured his lower back during a low-altitude parachute jump during night training.  He stated that the risers rubbed against the side of his neck and that he ricocheted out of the plane during the exit, and this resulted in a violent landing.  He stated that he went to medical where they noticed burn marks on his neck.  He reported that the jump caused torn ligaments in his back.  He stated that he filled a disability claim in 1986 but this was deemed as a pre-existing condition.  The Veteran also reported that he fell of a roof in September 1992, and that he had a fracture of T6-8 after which he had fusion of T2-10.  He states he felt better after the surgery, but that he has gotten continuously worse since then.  He also reported a motor vehicle accident in January 2012.  He was the driver and was hit on the passenger site.  He stated that he had his seatbelt on.  He was going at 25 miles per hour and the other vehicle was going 40 miles per hour.  

The Veteran reported that knee problems began about 15 years ago.  He described a sharp pain on the anterior of his knee.  He doctor believed that this pain was due to an L4-5 issue along with his hip and groin area. 

X-rays revealed (1) a normal cervical spine, (2) Harrington rods stabilizing
the thoracic spine, (3) degenerative disease of the lumbar spine at L3-4 (status postsurgical fusion T11-12, no acute fracture or dislocation), (4) normal right knee, and (5) minimal degenerative changes in the left knee.

The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine with moderate lumbar spinal stenosis L3-L4.  He noted that it caused mild functional limitation.  He opined that it was not caused by service or service connected disabilities.  He opined that it was most likely caused by post service injuries.  His rationale was that the disability was not present on imaging studies performed in 1992.

The examiner diagnosed a thoracic spinal cord injury with fractures of T6, T7 and T8, status post Herrington rod placement and fusion with residuals: Brown-Sequard Syndrome (lower extremity weakness and spasticity), and lower back pain.  He stated that the disability caused moderate functional limitation.  He opined that the disability was not caused by service or service connected disabilities.  Instead, he opined that it was due to the Veteran's 1992 injury.

The examiner diagnosed somatic joint dysfunction of the cervical spine - without an underlying chronic condition.  He stated that it caused mild functional limitation.  He opined that it was not caused by service or service connected disabilities.   

The examiner was unable to diagnose any knee disability.  He noted that there was a normal examination of the left knee, with changes on x-rays consistent with natural aging.  He stated that there was right knee contracture and spasticity that was secondary to thoracic spinal cord injury and which was unrelated to active duty military service.

The examiner noted the opinions of Dr. M.C.B. and Dr. M.A., as well as the lay opinions.  However, he found that their opinions were contradicted by current documented medical history and examinations, past and present, especially the notes from Thomas Rehab Hospital.  He stated that their opinions were based on speculation. 

Analysis - Low back

The Board notes that there are conflicting medical opinions of record regarding the etiology of the Veteran's low back disability.

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully-articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

The Board has considered the positive opinions provided by Drs. J.B.R., M.A., and M.C.B, and the negative opinions provided by the VA examiners.  The Board finds the opinions to be equally probative under the criteria of Nieves-Rodriguez. Indeed, while the negative opinions tended to focus on the post-service accident in 1992, the favorable opinions considered evidence of treatment prior to that time; although the treatment records themselves are not available, the file does contain a letter from the treating physician corroborating the time frame of when care was provided.  

The Board also notes that when the claim was initially denied, the RO found that the Veteran had a back disability that pre-existed service.  However, the service treatment records reveal that the Veteran's December 1982 enlistment examination yielded normal findings.  Prior to service (August 1983), the Veteran admitted to having had back spasms two months earlier (approximately May or June of 1983).  Nonetheless, the examination at that time reflected normal range of motion.  No objective findings were noted.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

Given the normal December 1982 induction examination and the lack of objective findings in the August 1983 follow-up examination, the Veteran is presumed to have been in sound condition upon entering service, despite his report of back spasms in approximately May-June 1983.

Given the consistent and credible testimony of the Veteran, the fact that he filed his original claim the very same month that he was discharged from service (July 1986), and the positive nexus opinions from his treating physicians, the Board finds that the medical evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection for lumbar degenerative disc disease and lumbar stenosis L3-L4 is warranted.

Analysis - Cervical spine and knees

The Board notes that there are conflicting medical opinions of record regarding the etiology of the Veteran's cervical strain and bilateral knee disability.

The Board has considered the positive opinions provided by Drs. J.B.R., M.A., and M.C.B, and the negative opinions provided by the VA examiners.  The Board finds the opinions to be equally probative under the criteria of Nieves-Rodriguez. 

The Board notes that neither the September 2009 nor April 2013 VA examiners addressed the issue of whether these disabilities were caused or aggravated by the Veteran's low back disability.  The Board recognizes that this is likely because the Veteran was not service connected for a low back disability at the time.  Nonetheless, in the wake of the Board's determination that service connection is warranted for a low back disability, the VA examiners' negative nexus opinions are incomplete.

Additionally, the Board observes that the April 2013 VA examiner failed to note any knee disability.  These findings are contrary to that of the September 2009 VA examiner, who noted stiffness in the Veteran's left knee (but an otherwise normal knee) and diagnosed right knee contractures and spasticity.  

Given the consistent and credible testimony of the Veteran, and the positive nexus opinions from his treating physicians, the Board finds that the medical evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection for a cervical strain and a bilateral knee disability is warranted.

Hearing loss and tinnitus

At the Veteran's March 2015 Board hearing, he testified that he jumped out of propeller turbo prop helicopters, Huey helicopters, and jet planes.  He also stated that he trained with M60 machine guns, M16s, rocket fired shoulder weapons, and AK-47s (Hearing Transcript, p. 12).  He denied being exposed to excessive noise in his post-service jobs (Baskin Robbins, real estate magazine publishing, selling telephone equipment, etc.).   

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Service treatment records reflect that in May 1984, the Veteran sought treatment for pressure in both ears that began 4-5 days earlier.  There was no wax in either ear.  There was a bulging left tympanic membrane; and both canals were swollen.  He was diagnosed with bilateral otitis externa.  

The service treatment records included an entrance examination (dated December 1982) in which pure tone thresholds for the ears were as follows (VBMS, STRs, pgs. 13-14):





HERTZ


500
1000
2000
3000
4000
RIGHT
10
0
10
5
10
LEFT
15
5
10
5
10

Upon separation from service (May 1986) pure tone thresholds for the ears were as follows (VBMS, STRs, pgs. 5-6):





HERTZ


500
1000
2000
3000
4000
RIGHT
15
5
5
10
0
LEFT
10
5
5
15
5

The Veteran underwent a VA examination in August 1986.  No hearing loss was reported or noted at that time.  

An October 2010 correspondence from Audiologist J.R.C. of Hearing Solutions reflects that the Veteran underwent a September 2010 hearing examination.  He reported bilateral hearing loss and recurrent high-pitched tinnitus.  He stated that he had difficult time understanding high pitched voices (female and children), in noise, over the telephone, while watching TV, and in many one-on-one conversations.  The Veteran reported a significant history of noise exposure during his active duty.  He reported that he used hearing protection as and when they were required.  He stated that he had not had any post service jobs where he was exposed to excessive noise.   

Upon examination, the left ear revealed normal thresholds at 250-8000 hertz.  The right ear showed normal thresholds at 250-4000 hertz, decreasing to a mild to moderately severe sensorineural loss at 6000-8000 hertz.  Speech reception thresholds and pure tone averages were in good agreement  Speech discrimination was excellent in the left ear at 94 percent and good in the right ear at 86 percent using VA recorded Maryland CNC word lists.  Distortion product otoacoustic emissions testing revealed reduced responses at 1500-6000 hertz in the left ear with reduced responses at 1500-3000 hertz, and no responses at 4000-6000 hertz in the right ear.  The examiner noted that this showed sensory damage which was consistent with the Veteran's reported history and difficulties.  The examiner was of the opinion that the Veteran's military occupation specialty would expose him to loud acoustic trauma which would more likely than not cause his hearing loss and tinnitus; and that his hearing loss tinnitus and sensory damage began during his active duty service.  

The Veteran underwent a VA examination in November 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he served as a Military Policeman while in the US Army 1983-1986.  He reported military noise exposure in the form of weapons fire, rocket/grenade explosions, aircraft, and heavy trucks.  He stated that hearing protection was usually worn.  He denied civilian occupational noise exposure. Recreationally, he reported a history of hunting, with hearing protection worn during this activity.  The Veteran reported that tinnitus began with gradual onset during the early 1980s.  He described a periodic bilateral "high-pitched tone" occurring an average of 3-5 times daily for a duration of "a few minutes per episode."  

Pure tone thresholds for the ears were as follows:





HERTZ


500
1000
2000
3000
4000
RIGHT
10
15
10
15
15
LEFT
10
15
5
10
20

Speech recognition scores were 92 percent in the right ear and 94 percent in the left ear.  

The examiner noted that military acoustic trauma was conceded.  She opined that the Veteran's right ear hearing loss was less likely than not the result of in-service noise exposure as a Military Policeman.  The opinion was based on the history of military noise exposure, the Veteran's reported date of onset, and the service treatment records which were negative for hearing loss or hearing threshold shift.  There was no evidence of noise injury during military service based on audiograms.  There was no opinion regarding the left ear inasmuch as no hearing loss disability was found.  

With regard to tinnitus, the examiner found that it was less likely than not that the Veteran's tinnitus began during service or was related to service.  She noted that service treatment records are negative for complaint/diagnosis of tinnitus, hearing loss, or hearing threshold shift during active duty.  There is no evidence of noise injury based on military audiograms.  There was only a complaint of pressure in the ears in May 1984, which was diagnosed as bilateral otitis externa and left otitis media.  The examiner noted that these diagnosed conditions typically have no permanent residuals, and are not consistent with a diagnosis of tinnitus.  The examiner's opinion was based on the history of military noise exposure, the Veteran's reported date of onset, and the service treatment record evidence described above.

Analysis - hearing loss and tinnitus

The Board notes that service connection for left ear hearing loss is denied insofar as the Veteran does not have a current hearing loss disability as defined by 38 C.F.R. § 3.385.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

With regard to the Veteran's right ear, as well as tinnitus, the Board once again notes that there are conflicting medical opinions of record regarding the etiology of the disabilities.

The Board has considered the positive opinion provided by Audiologist J.R.C. of Hearing Solutions, and the negative opinion provided by the November 2013 VA examiner.  The Board finds the opinions to be equally probative under the criteria of Nieves-Rodriguez. 

Given the consistent and credible testimony of the Veteran and the positive nexus opinion, the Board finds that the medical evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, service connection for right ear hearing loss and tinnitus is warranted.


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a low back disability is granted.

Entitlement to service connection for lumbar degenerative disc disease and lumbar stenosis L3-L4 is granted.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a cervical strain is granted.  

Entitlement to service connection for a bilateral knee disability is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


